The Security State Bank commenced its action against C. I. Kent et al. for debt. The trial of the cause resulted in a verdict for the plaintiff, and the defendants have appealed the cause for review. The only assignment of error relied upon by the plaintiff in error for reversal is that there is not sufficient evidence to support the verdict in favor of the plaintiff. The defendants did not interpose a demurrer to the evidence in the trial of the cause, or request the court to instruct the jury to return a verdict for the defendants.
The rule is that the assignment of error, that the verdict is not supported by sufficient evidence, does not present error for review here, unless the complaining party suffered an adverse ruling upon a demurrer to the evidence, or a request for an instructed verdict in the trial of the cause.
It is recommended that the judgment be affirmed.
By the Court: It is so ordered.